Tompkins, J.,
delivered the opinion of the Court.
The appellants sued the appellee, in the Circuit Court of Ste. Genevieve county, oil a judgment obtained in Kentucky. The appellee, defendant in that Court, pleaded three several pleas.
Eirst. That he was not, at the time of commencing the suit in Kentucky, a resident of that State; that he had no notion of the commencement of the action there, and did not appear, &c.
Second. That he did not owe the money demanded. The third pleais, in substance, the same as the first. To each plea the appellants demurred generally, and judgment went for the appellee, in the Circuit Court of Ste. Genevieve county, on each demurrer.
There is a general assignment of errors. It is the opinion of this Court, that the judgment of the Circuit Court is correct. The case of Chamberlain v. Tracy and Earris, administrators of Oliver C. Smith, decided at St. Louis, at the last term of this Court, is in point. In that case, the declaration was on a judgment obtained in Massachusetts, the defendants craved oyer of the record, and from the record as set out on oyer, it appeared to be a judgment obtained without notice to the defendant. In this case it appears, from two of the pleas, that the defendant had not notice of the action in which the judgment was obtained.
*376We do not consider it necessary to decide on the demurrer to the second plea. The judgment of the Circuit Court is affirmed.